Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an external plate made of a material that produces free radicals in response to exposure to a plasma” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 9, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim; Do-Hyeong (US 20060102286 A1). Kim a system, comprising: a switch box (120; Figure 1; [0031]-[0032]) configured to receive one or more gases from one or more respective gas box (121; Figure 1)es (121; Figure 1); a shower head (130; Figure 1,2; [0031]-[0032]) with a top plate (131; Figure 1,2; [0031]-[0032]) with one or more first gas channels (132; Figure 1,2; [0031]-[0032]) and a bottom plate (134; Figure 1,2; [0031]-[0032]) with one or more second gas channels (135; Figure 1,2; [0031]-[0032]), wherein the top plate (131; Figure 1,2; [0031]-[0032]) is configured to receive the one or more gases from the switch box (120; Figure 1; [0031]-[0032]) through one or more gas lines (gas line between 120 and 121; Figure 1; [0031]-[0032]) and the bottom plate (134; Figure 1,2; [0031]-[0032]) is configured to rotate (142,143; Figure 2; [0034]) to align the one or more second gas channels (135; Figure 1,2; [0031]-[0032]) with the one or more first gas channels (132; Figure 1,2; [0031]-[0032]); and a wafer chuck (112; Figure 1; [0030]-”bias power”) configured to hold a wafer that receives the one or more gases from the shower head (130; Figure 1,2; [0031]-[0032]), as claimed by claim 1
Kim further teaches:
The system of claim 1, wherein the one or more first gas channels (132; Figure 1,2; [0031]-[0032]) of the top plate (131; Figure 1,2; [0031]-[0032]) are configured to align with the one or more second gas channels (135; Figure 1,2; [0031]-[0032]) of the bottom plate (134; 
The system of claim 1, wherein the shower head (130; Figure 1,2; [0031]-[0032]) is configured to release (“…to block the plasma distributed to the process chamber 110 at a certain portion..”; [0034], [0043]) the one or more gases in response to rotation of the bottom plate (134; Figure 1,2; [0031]-[0032]) such that the one or more first gas channels (132; Figure 1,2; [0031]-[0032]) of the top plate (131; Figure 1,2; [0031]-[0032]) are aligned with the one or more second gas channels (135; Figure 1,2; [0031]-[0032]) of the bottom plate (134; Figure 1,2; [0031]-[0032]), as claimed by claim 3
A system, comprising: an etch ([0030]) reactor (110; Figure 1) configured to receive a first gas and a second gas from an external gas box (121; Figure 1), wherein the etch ([0030]) reactor (110; Figure 1) comprises: a shower head (130; Figure 1,2; [0031]-[0032]) with a top portion (131; Figure 1,2; [0031]-[0032]) and a rotatable bottom portion (134; Figure 1,2; [0031]-[0032]), wherein the top portion (131; Figure 1,2; [0031]-[0032]) comprises first and second gas channels (132; Figure 1,2; [0031]-[0032]) configured to respectively receive the first and second gases from the external gas box (121; Figure 1) and wherein the rotatable bottom portion (134; Figure 1,2; [0031]-[0032]) comprises third channels (135; Figure 1,2; [0031]-[0032]) that can be aligned with the first or second gas channels (135; Figure 1,2; [0031]-[0032]) in response to a rotation from the bottom portion (134; Figure 1,2; [0031]-[0032]) to respectively release the first or second gases in the etch ([0030]) reactor (110; Figure 1); and an electrostatic chuck (112; Figure 1; [0030]-”bias power”) configured to hold a wafer and apply a radio frequency (RP) power signal (RF source; Figure 1; not numbered applied to 112) to the wafer; and an external RF power 
The system of claim 8, wherein the shower head (130; Figure 1,2; [0031]-[0032]) is configured to receive a radio frequency power signal or a direct current signal (152; Figure 1) to generate a plasma from the first gas or the second gas, as claimed by claim 9
The system of claim 8, wherein the rotatable bottom portion (134; Figure 1,2; [0031]-[0032]) can be rotated (142,143; Figure 2; [0034]) clockwise or counter clockwise, as claimed by claim 13
A shower head (130; Figure 1,2; [0031]-[0032]), comprising: a rotatable first circular plate (131; Figure 1,2; [0031]-[0032]) comprising first and second gas channels (132; Figure 1,2; [0031]-[0032]) configured to respectively receive a first gas and a second gas; and a rotatable second circular plate (134; Figure 1,2; [0031]-[0032]) configured to rotate (142,143; Figure 2; [0034]) around a common axis of rotation with the first circular plate (131; Figure 1,2; [0031]-[0032]) and comprising third gas channels (135; Figure 1,2; [0031]-[0032]) coupled to gas outlets on a bottom surface of the second circular plate (134; Figure 1,2; [0031]-[0032]), wherein the third gas channels (135; Figure 1,2; [0031]-[0032]) are configured to align with the first or second gas channels (135; Figure 1,2; [0031]-[0032]) of the first circular plate (131; Figure 1,2; [0031]-[0032]) based on a rotation of the first and second circular plates (131,134; Figure 1,2; [0031]-[0032]), as claimed by claim 15
The shower head (130; Figure 1,2; [0031]-[0032]) of claim 15, wherein the second circular plate (134; Figure 1,2; [0031]-[0032]) is disposed under the first circular plate (131; Figure 1,2; [0031]-[0032]), as claimed by claim 16
The shower head (130; Figure 1,2; [0031]-[0032]) of claim 15, wherein the first and second circular plates (131,134; Figure 1,2; [0031]-[0032]) rotate (142,143; Figure 2; [0034]) 
The shower head (130; Figure 1,2; [0031]-[0032]) of claim 15, wherein the second circular plate (134; Figure 1,2; [0031]-[0032]) is configured to release (“…to block the plasma distributed to the process chamber 110 at a certain portion..”; [0034], [0043]) the first or second gas through the gas outlets, as claimed by claim 18
The shower head (130; Figure 1,2; [0031]-[0032]) of claim 15, wherein the first circular plate (131; Figure 1,2; [0031]-[0032]) is configured to receive the first and second gases from an external source, as claimed by claim 20
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim; Do-Hyeong (US 20060102286 A1) in view of Lam; Hyman et al. (US 8291857 B2). Kim is discussed above. Kim does not teach the material of Kim’s electrodes (130; 131+134; Figure 1-4). As a result, Kim does not teach:
The system of claim 1, wherein the bottom plate (134; Figure 1,2; [0031]-[0032]) is made of a material that produces free radicals in response to exposure to a plasma, as claimed by claim 4
The system of claim 4, wherein the material comprises a metal, an oxide, a composite oxide, or an alloy, as claimed by claim 5
The system of claim 1,  the bottom plate (134; Figure 1,2; [0031]-[0032]) comprises an external plate (134; Figure 1,2; [0031]-[0032]-not shown by Applicants) made of a material that produces free radicals in response to exposure to a plasma, as claimed by claim 6
The system of claim 1, wherein the shower head (130; Figure 1,2; [0031]-[0032]) is configured to receive a radio frequency power signal from an external power source that ranges from about 10 Watts to about 2700 Watts, as claimed by claim 7
The system of claim 8, wherein the shower head (130; Figure 1,2; [0031]-[0032]) further comprises a material that can generate free radicals when exposed to a plasma from the first or second gases, as claimed by claim 10
The system of claim 10, wherein the material is a metal, a metal alloy, an oxide, a ferroelectric, a dielectric, a compound oxide, a composite material, or a semiconductor, as claimed by claim 11
The system of claim 11, wherein the oxide comprises tantalum oxide (Ta2O5), niobium oxide (Nb2O5), hafnium oxide (HF2O5), silicon oxide (SiO2) titanium oxide (TiO2), zirconium oxide (ZrO2), or aluminum oxide (Al2O3), as claimed by claim 12
The system of claim 8, wherein the rotatable bottom portion (134; Figure 1,2; [0031]-[0032]) comprises an external plate (134; Figure 1,2; [0031]-[0032]-not shown by Applicants) configured to generate free radicals when exposed to a plasma from the first or second gases, as claimed by claim 14
The shower head (130; Figure 1,2; [0031]-[0032]) of claim 15, wherein the second circular plate (134; Figure 1,2; [0031]-[0032]) comprises a material configured to generate radicals when exposed to a plasma from the first or second gas, as claimed by claim 19
Lam teaches a plasma showerhead assembly (600; Figure 6C) including:
The system of claim 1, wherein the bottom plate (600; Figure 6C; column 9, lines 4-39) is made of a material (quartz, alumina, alloys, etc...; column 9; lines 10-39) that produces free radicals in response to exposure to a plasma, as claimed by claim 4
The system of claim 4, wherein the material (quartz, alumina, alloys, etc...; column 9; lines 10-39) comprises a metal, an oxide, a composite oxide, or an alloy, as claimed by claim 5
The system of claim 1,  the bottom plate (600; Figure 6C; column 9, lines 4-39) comprises an external plate (602; Figure 6C; column 9; lines 15-20-not shown by Applicants) made of a material (quartz, alumina, alloys, etc...; column 9; lines 10-39) that produces free radicals in response to exposure to a plasma, as claimed by claim 6
The system of claim 1, wherein the shower head (600; Figure 6C; column 9, lines 4-39) is configured to receive a radio frequency power signal from an external power source that ranges from about 10 Watts to about 2700 Watts (column 16; lines 20-30), as claimed by claim 7
The system of claim 8, wherein the shower head (130; Figure 1,2; [0031]-[0032]) further comprises a material (quartz, alumina, alloys, etc...; column 9; lines 10-39) that can generate free radicals when exposed to a plasma from the first or second gases, as claimed by claim 10
The system of claim 10, wherein the material (quartz, alumina, alloys, etc...; column 9; lines 10-39) is a metal, a metal alloy (quartz, alumina, alloys, etc...; column 9; lines 10-39), an oxide (quartz, alumina; column 9; lines 10-39), a ferroelectric, a dielectric, a compound oxide, a composite material (quartz, alumina, alloys, etc...; column 9; lines 10-39), or a semiconductor, as claimed by claim 11
The system of claim 11, wherein the oxide (quartz, alumina; column 9; lines 10-39) comprises tantalum oxide (Ta2O5), niobium oxide (Nb2O5), hafnium oxide (HF2O5), silicon oxide (SiO2) titanium oxide (TiO2), zirconium oxide (ZrO2), or aluminum oxide (Al2O3), as claimed by claim 12
wherein the bottom portion (600; Figure 6C; column 9, lines 4-39) comprises an external plate (602; Figure 6C; column 9; lines 15-20-not shown by Applicants) configured to generate free radicals when exposed to a plasma from the first or second gases - claim 14
The shower head (600; Figure 6C; column 9, lines 4-39) of claim 15, wherein the second circular plate (600; Figure 6C; column 9, lines 4-39) comprises a material (quartz, alumina, alloys, etc...; column 9; lines 10-39) configured to generate radicals when exposed to a plasma from the first or second gas, as claimed by claim 19
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kim to use Lam’s plasma reactor component materials and radio frequency power range.
Motivation for Kim to use Lam’s plasma reactor component materials and radio frequency power range is for preffered plasma facing materials as taught by Lam and for preffered plasma operaation as taught by Lam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716